Citation Nr: 1404318	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  07-38 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than April 11, 2012, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from December 1983 to October 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that implemented a July 2012 Board decision and granted a TDIU,  effective April 11, 2012.  

The Veteran disagreed with the effective date of the grant of a TDIU and asserted that TDIU should be granted effective January 2007.  

In September 2013 the Board remanded the issue of entitlement to an earlier effective date for TDIU for additional development, to include extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  Review of the record reflects compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not meet the schedular criteria for a TDIU prior to April 11, 2012.

2.  The Veteran's case was referred to the Director of Compensation and Pension Service, and in November 2013, the Director determined that TDIU is not warranted on an extraschedular basis prior to April 11, 2012.



CONCLUSION OF LAW

The criteria for an effective date earlier than April 11, 2012, for TDIU are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o); 4.16(b)(2013); Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's earlier effective date claim for entitlement to a TDIU arises from an appeal of the initial evaluation following the grant of entitlement to a TDIU.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA for the TDIU claim. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing him with examinations and opinions, to include a retrospective opinion in October 2013.  The claim was also was referred to the Director of Compensation and Pension Service for an opinion regarding entitlement to TDIU prior to April 11, 2012, on an extraschedular basis.  VA's duty to assist with respect has been met.  38 C.F.R. § 3.159(c)(4) (2013).

Analysis

The Veteran seeks entitlement to an effective date earlier than April 11, 2012, for the grant of a TDIU.  He asserts that TDIU should be granted effective January 2007, the date of his claim for increased disability ratings for his service-connected lumbar spine disability and associated right and left lower extremity radiculopathies.  

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013); See also Rice v. Shinseki, 22 Vet. App. 447 (2009).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

According to 38 C.F.R. § 3.400(o)(2), the effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2) (2013);see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2013).

The Veteran filed a claim for increase for his service-connected lumbar spine disability and associated right and left lower extremity radiculopathies that was received by VA on January 17, 2007.  A formal claim for TDIU was received in May 2012.  The Board recognizes January 17, 2007, as the date of the claim for TDIU.  See Rice, supra.

Significantly, the Veteran did not meet the schedular criteria for a TDIU prior to April 11, 2012.  Prior to April 11, 2012, service connection was in effect for (1) intervertebral disc syndrome with degenerative disc disease, lumbar spine, rated as 20 percent disabling; (2) radiculopathy of the right lower extremity, rated as 20 percent disabling; and (3) radiculopathy of the left lower extremity, rated as 20 percent disabling.  Under the Combined Rating Table (38 C.F.R. § 4.25), the Veteran had a combined evaluation of 50 percent prior to April 11, 2012, and thus did not meet the schedular threshold for TDIU under 38 C.F.R. § 4.16(a). 

The Veteran initially met the percentage criteria of 38 C.F.R. § 4.16(a) for consideration of a TDIU on April 11, 2012, the effective date of the award of a 60 percent disability rating for the lumbar spine disability granted by a rating decision in April 2012.  TDIU was granted in a July 2012 rating decision which implemented a July 2012 Board decision that granted TDIU.  

As indicated above, if a claimant does not meet the minimum percentage rating requirements of section 4.16(a) for consideration of a TDIU, he/she may still be entitled to the benefit sought where the circumstances of the case present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant a TDIU on an extraschedular basis.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).

The Board, however, lacks the authority to grant a TDIU on an extraschedular basis in the first instance.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Rather, the Board must first refer the claim to the Director of VA's Compensation and Pension Service.  See VAOPGCPREC 6-96 (Aug. 16, 1996), discussing the holding in Floyd v. Brown, 9 Vet. App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996).

In September 2013, the Board determined that there was some evidence of unemployability due to the Veteran's service-connected disabilities prior to April 11, 2012.  In this regard, a March 2007 VA examination report noted that the Veteran was unemployed and had retired in 2002 for medical reasons, specifically due to his back condition.  An October 2007 SSA disability determination showed that the Veteran was granted disability benefits with a primary diagnosis of affective/ mood disorders, and a secondary diagnosis of discogenic and degenerative back disorder.  VA medical records included a November 2011 addendum report that noted that since his recent surgeries in 2010 the Veteran was released to sedentary work in August 2011 and was maintained on pain medications.  The Report noted that the Veteran was recommended to have restrictions to do only sedentary work, and that he was on chronic narcotic medications and other treatment at the Pain Clinic, which "certainly would affect his work abilities."

The Board therefore referred the matter of entitlement to a TDIU to the Director of Compensation and Pension (C & P) Service, to determine whether TDIU was warranted on an extraschedular basis prior to April 11, 2012.  The Board also remanded the matter to obtain a retrospective medical opinion addressing the level of occupational impairment from the Veteran's service-connected intervertebral disc syndrome with degenerative disc disease of the lumbar spine and radiculopathy of the bilateral lower extremities for the period from January 2007 to April 2012. 

In October 2013, a medical opinion was obtained regarding the level of occupational impairment from January 2007 to April 2012.  Following a review of the Veteran's claims file, the physician noted that clinical treatment notes in February 2007 indicated that the Veteran lived with his father and cared for him, despite his back disability.  It was also noted that his medication levels allowed him to function with sedentary restrictions.  The physician indicated that VA examination findings in March 2007 showed sufficient range of motion and muscle strength to allow the Veteran to get up from a seated position and ambulate.  Additionally, a VA examination in November 2011 was consistent with a finding that the Veteran was capable of sedentary employment with work restrictions.  Following a review of the Veteran's claims file, the physician concluded that the evidence showed that during the period in question, specifically between 2007 and 2011, the Veteran was able to care for his father and capable of sedentary work with restrictions.  As such, the physician determined that prior to April 11, 2012; the Veteran was functioning sufficiently to perform sedentary employment.  

In a November 2013 Memorandum, the C & P Director evaluated the Veteran's TDIU claim under the provisions of 38 C.F.R. § 4.16(b).  The Director noted that the Veteran had received a temporary total disability rating from May 20, 2010, until September 1, 2011, and as such the issue of entitlement to TDIU was not relevant for that time period.  It was noted that the Veteran had been gainfully employed until he retired in 2002.  Treatment records showed that in 2010 the Veteran had been released to sedentary work after he underwent surgeries, and it was not until 2012, when he started use of chronic narcotic medications that it was determined that his work abilities were affected.  The Director also considered the October 2013 medical opinion that concluded that the Veteran was capable of sedentary work prior to 2012, and concurred that the evidence for the period in question failed to demonstrate that the Veteran's service-connected disabilities rendered him unable to engage in substantially gainful employment prior to April 11, 2012.  The Director determined that the Veteran's disability picture was not exceptional for the purposes of entitlement to an extraschedular rating and there was no potential for interference with employment until 2012 when use of narcotic medication began.  

The regulation in question provides that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extraschedular provisions of 38 C.F.R. § 3.321(b).  The Court held that the determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Id.  at 115. In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  This task is to be performed by the RO or the Board.  Id.  

If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116. Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  This task is also to be performed by the RO or the Board.  Id.  

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of [C & P] for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Court has held that neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)).

As explained above, the case was referred to the Director for consideration of entitlement to an additional extraschedular rating for the grant of a TDIU prior to April 11, 2012.  Thus, the Board impliedly determined that the first two Thun elements were met when the case was referred to the C & P Director.  The Director determined that the Veteran was not entitled to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  Because the case has already been referred to the C & P Director, there is effectively no longer any remaining allegation of error of fact or law concerning the extraschedular aspect of the claim on appeal.  That is, the Board has no authority to award a TDIU on an extraschedular basis prior to April 11, 2012 or compel the C & P Director (or the Under Secretary for Benefits) to do so.

To explain further, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) addressed the matter when it reviewed and affirmed the Court's Thun decision.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Significantly, the Federal Circuit's Thun decision was also subsequent to the Court's Anderson decision.  The Federal Circuit expressly stated that "only the Under Secretary [for Benefits] and the [C & P] Director have the authority to award an extra-schedular rating."  Thun, 572 F.3d at 1370 (emphasis added).  The Federal Circuit found that, at a minimum, the ROs and the Board were intended to play some role in evaluating a claim for an extraschedular rating.  Id.  However, "[p]ermitting the regional offices and the Board to issue a 'field station submission' in which they recommended extra-schedular consideration still reserves to the Under Secretary and the Director the ultimate authority to 'approve' those recommendations based on whether the Veteran should receive an extra-schedular rating 'to accord justice.'"  Id. (emphasis added).

The Federal Circuit, in fact, stated that the Court held that "while the Under Secretary for Benefits and the Director of the Compensation and Pension Service are the only individuals authorized to assign an extraschedular rating, [ROs] and the Board of Veterans' Appeals may conduct initial screening of disability claims and may refer... only those claims that meet two of the three regulatory criteria for extra-schedular consideration."  Thun, 572 F.3d at 1367 (citing Thun, 22 Vet. App. at 111).  Lastly, the Federal Circuit stated that its interpretation did not restrict the opportunity for judicial review.  "If the regional office or the Board makes factual findings adverse to the claimant with regard to the extraschedular claim, those findings will be reviewable by the Veterans Court... just as would be the case if those findings were made by the Under Secretary or the Director."  Thun, 572 F.3d at 1371.

Given the Federal Circuit's interpretation of the extraschedular provisions of 38 C.F.R. § 3.321(b), only the C & P Director or Under Secretary for Benefits have the authority to award an extraschedular rating.  The Board possesses no such authority be it in the first instance or any instance.  The Court, in Anderson, indicated that the Board may have purview over the third Thun element.  See Anderson, 22 Vet. App. at 428-29.  However, as noted previously, Anderson was decided before the Federal Circuit affirmed the Court's Thun case and interpreted its meaning as well as that of 38 C.F.R. § 3.321(b).

The concurrence opinion in Anderson, although addressing a different aspect of the extra-schedular process, provided some insight into why the Federal Circuit's holding is the appropriate result.  The concurrence noted that the delegation of authority for the Director of C & P to assign an extraschedular rating is appropriate, given that the Director of C & P has been delegated the authority to draft the rating schedule, based on "as far as practicable, upon average impairments of earning capacity resulting from such injuries in civil occupations."  Anderson, 22 Vet. App. at 431 (Schoelen, J., concurring) (citing 38 U.S.C. §§ 501(a), 1155; 38 C.F.R. §§ 2.6(b)(1), 3.100).  "This makes the Director of C & P uniquely suited to determining what extraschedular rating level is warranted.  On the other hand, the RO and the Board have expertise in applying facts of each respective case to the rating schedule."  Id. (citing Moore v. Nicholson, 21 Vet. App. 211, 218 (2007)).

The role of the Board is to apply the laws and regulations to the facts of the case.  See 38 U.S.C.A. § 7104 (West 2002).  The provisions of 38 C.F.R. § 3.321(b) allow that an extra-schedular rating will be assigned so as to "accord justice."  Justice is "the principle or ideal of moral rightness."  Webster's II New Riverside University Dictionary 659, 660 (1988).  The Board, however, does not address such matters except in the limited application of the first two steps as set forth in Thun.  The authority to decide the equitable question set forth in the third step in Thun-the assignment of ratings necessary to accord justice-is entrusted to the Director or Under Secretary, not the Board.  Cf. Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (only the Secretary, and not the Court or the Board, has the authority to award equitable relief under 38 U.S.C.A. § 503(a)).

In sum, with respect to the assignment of an extraschedular rating to "accord justice" (i.e. equity), only the Under Secretary for Benefits and the C & P Director have been delegated the authority to award the extra-schedular rating.  Thun, 572 F.3d at 1370.  Here, the C & P Director has explicitly determined that the Veteran is not entitled to TDIU benefits on an extraschedular basis prior to April 11, 2012.  

Accordingly, the Board does not possess the authority to make an equitable award by awarding entitlement to a TDIU on an extraschedular basis prior to April 11, 2012.

The Veteran has been assigned the earliest effective date for TDIU as allowed under the applicable regulations.  Hence, for the reasons and bases expressed above, the Board finds that an effective date for TDIU prior to April 11, 2012 is not warranted.  



ORDER

Entitlement to an effective date prior to April 11, 2012 for the grant of entitlement to a TDIU is denied.



____________________________________________
D. JOHNSON 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


